Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s elections without traverse of Group 1 and of Group B in the reply filed on 9 February 2022 is acknowledged. Additionally, the restriction requirement between Groups A and B, as set forth in the Office action mailed on 24 December 2021, has been reconsidered in view of the prior art rejection of claims 18 and 19 below. The restriction requirement is hereby withdrawn as to Group A , in view of the features of Group A being encompassed by claim 19 of Group B and in view of claim 19 being rejected in view of the prior art. In view of the withdrawal of the restriction requirement between Groups A and B as set forth above, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. The remainder of the restriction requirement as set forth in the Office action mailed on 24 December 2021 remains in force, and claims 20-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Specification
The disclosure is objected to because of the following informalities:
Various paragraphs refer to the subject matter of particular claims (see, as one non-exhaustive example, paragraph 17 referring to “the subject matter of claim 1 and/or of claim 2 and/or of claim 3”. The examiner cautions that the numbering of the claims and the number of claims that may ultimately become allowable is yet to be determined. Therefore, the examiner cautions against referring to the subject matter of any particular claim because that claim may not issue and that claim number is subject to change. Indeed, presently claims 1-3 are all canceled. 
Appropriate correction is required.
Claim Objections
The claims are objected to because of the following informalities:  
Claim 16 at line 2 recites, “which is essentially rectangular”. This recitation should recite, “the holding frame being essentially rectangular” or should otherwise be amended to better indicate that it is the holding frame, not the tool head, that is being described as ‘essentially rectangular’. (Note that this recitation also raises other issues that are not addressed by reciting that the holding frame is the structure that is essentially rectangular.)
Claim 16 at line 10 recites, “a received workpiece”. The workpiece is previously introduced in the claim (see line 3). Thus, line 10 should recite “the workpiece when the workpiece is received in the receiving contour” or should otherwise refer to “the workpiece” without adding a new descriptor ‘received’. 
Claim 16 at line 11 recites, “which is reached”. This recitation should refer to “the position of the cutting edge” (i.e., the term ‘which’ should be replaced with the actual feature being referred to). 
Claim 17 recites, “which runs” at line 2. This recitation should read – the axis running – or otherwise refer to the name of the structure that runs.
Claim 19 recites, “which runs” at line 2. This recitation should read – the axis running – or otherwise refer to the name of the structure that runs.
Claims 16-19 includes numerous recitations of “can” to describe a structure of the claimed tool. These recitations should be replaced with phrasing to indicate that the tool must be configured as recited, rather than merely possible being configured as recited. For example, instead of reciting “that the cutting edge can be pivoted relative to the advancement part” at lines 13-14, the claim should recite – that the cutting edge is pivotable relative to the advancement part –. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “essentially” in the phrase “essentially rectangular” in claim 16 is a relative term which renders the claim indefinite. The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As disclosed in the present specification, the  as close to rectangular as possible or as close to rectangular as manufacturing processes permit. In view of the specification, some intentional deviation from perfectly rectangular is encompassed by “essentially rectangular”, yet no guidance is provided regarding how much deviation is permitted. For example, are all quadrilateral appearing frame ‘essentially rectangular’ due to having four sides? Or, must the frame include two sets of parallel sides such that ‘essentially rectangular’ does not encompasses a trapezoidal shape? Must the frame be closer to a rectangle than any other shape? Is an oval frame considered “substantially rectangular” because the present specification suggests that some rounding of the frame is permissible? Can a frame having a rectangular shape, but with one side removed (somewhat like the letter “C”) be considered as “essentially rectangular” despite having one open side, or does “substantially rectangular” require being closed on all sides? Note that unlike the decision of In re Marosi, 710 F.2d 799, 218 USPQ 289 (CCPA 1983), in the present case the specification does not enable a person of ordinary skill in the art to draw a line regarding which shapes are “essentially rectangular” and which are not.
Claim 16 recites the limitation "the outer contour" in line 3.  There is insufficient antecedent basis for this limitation in the claim. This recitation is indefinite because it is unclear which particular outer contour is being referred to. For example, the ‘outer contour’ could be of the tool head, of the frame, or of a workpiece. Even if the ‘outer contour’ were considered a contour of some known structure, such as the tool head, it remains that a tool head has multiple outer contours depending on the perspective from which the tool head is observed. It is unclear whether “the outer contour” refers to some specific outer contour, or any outer contour. A triangular prism may appear to be ‘essentially rectangular’ when viewed in one outer contour, but not from another outer contour, as an example.

Claim 16 at lines 3-4 recites, “which is closed at least in the course of the cutting process”. This recitation is indefinite for multiple reasons. First, it is unclear what structure is closed. Is the tool of the preamble closed, is the tool head closed, or is the holding frame closed? The claim can be read in any of these ways because all of these structures are introduced prior to “which is closed …”. Further, there is insufficient antecedent basis for the limitation “the cutting process” in the claim, rendering the recitation indefinite. Does “the cutting process” refer to each and every cutting process, or to some particular cutting process? What if there is a first cutting process without the closing and a second cutting process with the closing? 
Claim 16 recites, “a cutting process” at lines 7-8. This recitation is indefinite because it is unclear if this cutting process must be the same as the cutting process in which some structure is closed as described at lines 3-4. If the same cutting process is being described, claim 16 should not recite “a” cutting process, where “a” implies some new cutting process. If a different cutting process is being described, the two cutting processes should have unique names, such as ‘a first cutting process’ and ‘a second cutting process’.
Claim 16 at line 11 recites, “the complete pass-through”. There is insufficient antecedent basis for this limitation in the claim. There are multiple potential ‘pass-throughs’. For example, the claimed cutting edge can pass through a workpiece multiple times, or an additional tool can be provided that also passes through the workpiece, or the claimed cutting edge can completely pass through one small workpiece located in the receiving contour without necessarily passing through some large workpiece. Indeed, consider Figs. 10 and 12 of the present drawings. Each appears to show ‘a complete pass-
Claim 16 at line 12 recites, “the cutting direction(s)”. There is insufficient antecedent basis for this limitation in the claim. For example, if a cutting blade makes movements in two different directions during a cutting operation, it is unclear whether “the cutting direction(s)” could refer to only one of these directions, or whether “the cutting direction(s)” necessarily refers to both directions.
Claim 17 recites that the axis “runs perpendicular to the cutting direction(s)”. This recitation is indefinite in the event that there is more than one cutting direction. If there are multiple cutting directions, the claim appears to permit the axis to run perpendicular to one of the cutting directions, since the plural indicated by “(s)” appears to be optional. Alternatively, the claim can be interpreted to require that if there are multiple cutting  directions, the axis must be perpendicular to each of the directions. Since the intended interpretation is unclear, the claim is indefinite.
Claim 19 recites that the axis “runs perpendicular to the cutting direction(s)”. This recitation is indefinite in the event that there is more than one cutting direction. If there are multiple cutting directions, the claim appears to permit the axis to run perpendicular to one of the cutting directions, since the plural indicated by “(s)” appears to be optional. Alternatively, the claim can be interpreted to require that if there are multiple cutting  directions, the axis must be perpendicular to each of the directions. Since the intended interpretation is unclear, the claim is indefinite.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 6,532,790 B2 to Frenken. 
Regarding claim 16, Frenken discloses a tool configured to cut a workpiece (see Figs. 1 and 5, where the ability to cut a workpiece depends on what blade is attached to the tool; see the left most blades with cutting contours 41 in Fig. 5), comprising: 
a tool head 8, which, with respect to an outline, forms a holding frame 9 (see Fig. 1), which is essentially rectangular with respect to the outer contour (see Fig. 6; the frame is considered as ‘essentially rectangular’ at least because it has two parallel opposite sides), for forming a workspace (the workspace being within the opening defined by the frame 9; see Figs. 1 and 6), which is closed at least in the course of the cutting process (it is unclear what is required to be closed in this recitation, but the workspace is closed when the right tool W relative to Fig. 6 is moved in direction ‘z’ relative to its position in the figure to the position shown in Figs. 12 and 13), comprising 
a receiving contour (the receiving contour being an opening in frame 9), in which receiving contour the workpiece can be received (see Fig. 6), 
wherein the tool head further has a movable cutting edge (i.e., the right tool W relative to Fig. 6) comprising a cutting contour 41, wherein the cutting edge passes through the receiving contour in the course of a cutting process (when the right tool W moves in direction ‘z’ as shown in Fig. 6; see also the position of the cutting edge in Figs. 12 and 13), 
wherein the cutting edge can be acted on by an advancement part 27 (see Figs. 1 and 6; see also the position of part 27 in Fig. 12), characterized in that a received workpiece can be passed 
Regarding claim 17,  Frenken discloses that the cutting edge can be pivoted relative to the  advancement part 27 by an axis (relative to Fig. 10, the axis extends into the page when the cutting edge is pivoted clockwise along the plane of the page), which runs perpendicular to the cutting direction(s) (relative to Fig. 6, the ‘cutting direction’ is from the right toward the left along the plane of the page, whereas the pivot axis is an up-down direction along the plane of the page – these two directions are perpendicular).
Regarding claim 18,  Frenken discloses that the cutting edge can be removed from the tool head 8, from the position, which corresponds to the complete pass-through (as can be seen in Fig. 10, the cutting edge is removed by displacing the securing means 32, and the securing means 32 is accessible for actuation in the position of the complete pass-through as can be seen in Fig. 13 – e.g., the advancement part 27 can be retracted after actuating the securing means).
Regarding claim 19,  Frenken discloses that the cutting edge can be pivoted relative to the  advancement part 27 by an axis (relative to Fig. 10, the axis extends into the page when the cutting 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the following references discloses a relevant tool having a relevant tool head, including a tool moved within a receiving contour:
US Pat. No. 3,676,929 to Nicholson
US Pat. No. 3,919,877 to Netta
US Pat. No. 4,292,833 to Lapp
US Pat. No. 6,792,789 B1 to Faucher
US Pat. No. 10,967,442 B2 to D-Anuono
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EVAN H MACFARLANE/Examiner, Art Unit 3724